TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00713-CR
                                      NO. 03-18-00714-CR


          Juan Lopez a/k/a Delfino Torres a/k/a Delfino Torres Solorio, Appellants

                                                  v.

                                   The State of Texas, Appellee


             FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
                   NOS. D-1-DC-17-300273 & D-1-DC-17-300274
             THE HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due February 21, 2019. On counsel’s

motions, the time for filing was extended to May 21, 2019. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief. We grant in

part the motion for extension of time and order appellant to file a brief no later than June 21, 2019.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on May 31, 2019.
Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish




                                               2